This court dispenses with the printing of Exhibits Nos. 11, 12, 13, 14, 15, 16, 29, 30, 31, 32, 34, 35, 36, 37, 44, 45, 46, 47, 48, 49, 50, 51 and 52, the originals of which may be produced upon the argument. The marriage, baptismal and death certificates, the certificate of the board of health and the records of the Bank for Savings need not be printed in full, but the record should contain a statement of their contents. This may be stipulated by counsel. Motion for stay granted. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.